Citation Nr: 1236424	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  03-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a familial tremor.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Air Force from April 1977 to July 1981 and January 1991 to April 1991.  He also had additional service in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claim was before the Board on several occasions, and was remanded in February 2006, September 2009, and January 2011 for additional development.  All actions requested have been accomplished.  

The Veteran was granted service connection for irritable bowel syndrome (IBS) following the most recent Board remand.  No further action is required with regard to this claim.  

The Veteran appeared at a Travel Board hearing in September 2005.  A transcript is of record.  

The Veteran has requested to reopen a previously denied claim of service connection for kidney stones.  This was noted in the Board's 2011 decision, but it appears that no action has occurred with regard to this claim.  The Board does not have jurisdiction to adjudicate the claim, and it is referred to the RO for appropriate action.  


FINDING OF FACT

1.  The Veteran was in sound physical condition upon entry into both periods of service

2.  The Veteran's familial tremor was not incurred in service, and it did not manifest within a year of separation from either period of active service.  


CONCLUSIONS OF LAW

1.  The Veteran was sound on entry to both periods of active service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).

2.  A familial tremor was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  The Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was scheduled for a comprehensive VA neurology examination to evaluate his current disability status, and the associated report of examination contains a supportive rationale for the conclusion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, there is no indication of any additional relevant evidence that has not been obtained.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disorders, to include organic diseases of the nervous system, will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of the regulation, a "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d). The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  Moreover, a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a Veteran's disability existed prior to service and (2) the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  See Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

Analysis

The Veteran in this case has had two separate periods of active service, and as noted in the introductory section of this decision, had many additional years in the Air Force Reserve.  

The service treatment records for both periods of active service do not show complaints of neurological problems or any diagnosis of a tremor.  Following release from the second period of service, the Veteran remained in the reserves, and a February 1997 clinical note listed familial tremor as being present.  Another clinical note, dated in August 1998, indicated that the Veteran had experienced a clinical tremor "since 1990," which was prior to his activation to support Operation Desert Storm (Veteran was stationed in Great Britain).  This was based solely on the Veteran's history, and as noted there was no treatment of the tremor during the second period of service.  Moreover, the Veteran practiced as a dentist for the several months of his second period of service.  There is nothing of record to indicate that the Veteran was unable to perform his dentistry duties subsequent to 1990.  

The Veteran has never contended that his disorder is anything other than a familial tremor.  Indeed, the Veteran has stated that during his second period of service, he began to feel the stress associated with supporting the efforts in the Persian Gulf.  The Veteran, as noted, served at that time as a dental officer in the United Kingdom.  He has stated that his tremor has grown worse over time as a result of stressful experiences in that period of service.  Essentially, the Veteran contends that his tremor pre-existed the second period of active service; however, he believes that the tremor was aggravated beyond the natural course of the disease process by his service.  

A July 1996 private neurological assessment lists the Veteran's history with regard to the tremor.  Essentially, the Veteran stated at that time that he was diagnosed as having a benign familial tremor in the early 1990s.  The Veteran stated he was placed on medication to control the symptoms, and he told the neurologist that he had had some tremor-like symptoms since his adolescence.  At the 1996 clinical consultation, the Veteran explained that he felt his tremor had increased in severity as a result of his active service supporting Operation Desert Storm.  Records in the years prior to this assessment confirm familial tremor as the diagnosis associated with his symptoms, and this has been maintained to the present.  

The Veteran has been examined on two occasions for his tremor.  A general surgeon reviewed the Veteran's complaints in February 2011 and stated his opinion that the Veteran had an intentional tremor which was of a "familial, inherited type."  The examiner was somewhat confusing in the discussion of etiology-he stated that the diagnosis was within a year of service discharge; however, he noted that this was "confirmed in 1993," which is more than a year after discharge.  Thus, the RO scheduled the Veteran for a second examination with the neurology service.  The examiner explained that the Veteran reported having complaints of some tremor-like symptoms while in dental school prior to his first period of service; however, a diagnosis of a familial tremor was made many years later.  This physician noted, and the record supports, that from 1994 the Veteran was seen by a private neurologist who managed his familial tremor.  The Veteran's reports of an increase in his symptoms during the second period of service were noted.  The examiner stated that the Veteran retired from dental practice at age 55 (approximately 2006) because the tremor had continued to worsen.  

The examiner explained that the tremor had "historical and examination characteristics of a familial tremor."  This assessment was based upon the physical presentation of symptoms as well as the fact that both the Veteran's brother and mother experience the disorder.  It was explained that the symptoms became worse over time "as would be expected with the typical progression of the disorder."  

As noted, the Veteran's entrance examinations for both periods of service were negative for any neurological disorders.  Thus, he is presumed sound in this regard at entrance.  Further, there is no clear and unmistakable evidence that the Veteran's familial tremor existed prior to service.  Thus, the presumption of soundness is not rebutted.  Because the Veteran was sound at entry to both periods of service, the Board must determine if the familiar tremor had causal origins in service or, as an organic disease of the central nervous system, within the first post-service year (following both periods of active duty).

Upon release from active duty, the Veteran remained in the reserve component, and while being examined in August 1993, he checked that he did not experienced neuritis, paralysis, or "fits" during a routine examination.  The clinical findings of that examination also did not note any neurological abnormality.  He was found fit for duty for both periods of active service, and was able to carry out his dental duties without any problem.  Indeed, it is not until February 1997 that the Veteran reported to Air Force Reserve medical personnel that he had experienced a tremor.  This is several years after discharge from the last period of active duty and, accordingly, the Board must weigh this evidence against the Veteran's testimony.  When that is accomplished, the Veteran's allegations of being affected by neurological symptoms before both periods of service do not seem particularly credible.  

The most recent medical examination report, as noted, addressed the etiology of the Veteran's condition.  In so doing, the examiner opined that the tremor would worsen over time as a natural consequence of the disease process.  Although there was some implication of stress being a factor in the worsening of symptoms, it was noted that, upon return from his second period of service, the Veteran was able to continue in dental practice until the age of 55 (until 2006).  Thus, even if the natural aging-associated worsening of the tremor did cause him eventually to leave dentistry, its presence was not noted until many years after service separation.  

As noted, the Veteran's contentions regarding the pre-existing nature of his tremor, to include his allegations of having received treatment prior to entry into the second period of active service, are not, when considered with the contemporaneous medical records and the Veteran's duty history, particularly credible.  The Veteran is competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, as a dentist, he has a medical knowledge base that is, generally, higher than that of a layperson, and his opinions on medical matters cannot be dismissed outright.  Id.  Nevertheless, the Board is able to weigh factors such as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness while considering evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is not feigning his illness, and he has not displayed bad character in the forwarding of his claim to the Board.  The Veteran did, however, indicate that he did not have neurological problems prior to entry into both periods of service, he was free of neurological defect in the reserve component years after separation from the second period of service, and he practiced dentistry-a position requiring a high level of manual dexterity-without issue during both parts of service and for many years after separation.  The Veteran began consultation with a neurologist in approximately 1994, and it was only in 1996 that he alleged having noted symptoms since adolescence.  This is more than a year after his separation from the second period of service, and the Board must conclude that the evidence of record, when considered with the Veteran's not credible testimony, supports a finding of an onset of the familial tremor more than a year after discharge from the second period of service.  

The Veteran, as noted in the introductory section of this decision, had service in the reserve component.  Also as noted above, there are reserve service entries in 1997 and 1998 which indicated the presence of tremor.  The Veteran has not contended that his disorder arose out of a disease or injury acquired during a period of ACDUTRA or out of an injury acquired during INACDUTRA, and private medical records, to include the 1996 letter, indicate that the tremor manifested prior to the 1997 and 1998 periods of ACDUTRA/INACDUTRA.  The reserve service medical records list the complaint as being present prior to the Veteran reporting for duty.  Although one 1998 entry stated that the Veteran experienced the tremor since 1990, as noted above, such a report was listed pursuant to the Veteran's provided history.  Such a history, as also noted, has been deemed to be not credible in light of contemporaneous medical records and in-service/post-service history, and thus, cannot be considered probative. 

The Board notes that the credible evidence establishes that the Veteran is presumed sound at entry into both periods of service, and that he first manifested his familial tremor in the mid-1990s at a time more than a year after his discharge from the second period of active duty.  Accordingly, service connection will be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a familial tremor is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


